     Case: 1:20-cv-06808 Document #: 26 Filed: 01/13/21 Page 1 of 2 PageID #:3037




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STANLEY BLACK & DECKER, INC. and
THE BLACK & DECKER CORPORATION,
                                                         Case No.: 1:20-cv-06808
       Plaintiffs,
                                                         Judge Robert M. Dow, Jr.
v.
                                                         Magistrate Judge Susan E. Cox
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.


     PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT
                   AGAINST THE DEFENDANTS IDENTIFIED
                    IN THE FIRST AMENDED SCHEDULE A

        Plaintiffs hereby move this Honorable Court for entry of Default and Default Judgment

 against the Defendants identified in the First Amended Schedule A.

        Plaintiffs file herewith a Memorandum of Law in support.

 DATED: January 13, 2021                            Respectfully submitted,

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt, Esq. (Bar No. 6207971)
                                                    Keith Vogt, Ltd.
                                                    111 West Jackson Blvd., Suite 1700
                                                    Chicago, Illinois 60604
                                                    Telephone: 312-675-6079
                                                    E-mail: keith@vogtip.com

                                                    ATTORNEY FOR PLAINTIFFS
    Case: 1:20-cv-06808 Document #: 26 Filed: 01/13/21 Page 2 of 2 PageID #:3038




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2021, I will electronically file the foregoing with the

Clerk of the Court using the CM/ECF system, I will electronically publish the documents on a

website to which the Defendant Domain Names that have been transferred to SBD’s control

now redirect, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Adan Ayala and any e-mail addresses provided for Defendants by third parties

that includes a link to said website.

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt, Esq.




                                                2
